Citation Nr: 0611467	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-05 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in Des 
Moines, Iowa (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's preexisting back disorder underwent an increase in 
disability during military service or that a current back 
disability is related to the his military service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

First, VA has a duty to notify the veteran and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim if it is 
incomplete.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, prior to initial VA adjudication, 
VA notified the veteran by letters dated May 2001 and January 
2004, of the information and evidence needed to substantiate 
and complete his claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  These letters also informed the veteran that VA 
would obtain all medical records from government agencies and 
any other medical records about which the veteran notified 
them.  The veteran was advised that it was his responsibility 
to either send medical treatment records from his private 
physician regarding treatment for his claimed disability, or 
to provide a properly executed release so that VA could 
request the records on his behalf.  The provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in the 
statement of the case.  It is clear from these documents that 
the RO was asking for any records related to the veteran's 
claim.  The duty to notify the veteran of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file, and his VA treatment records, private 
medical records, and lay statements have been associated with 
the claims file.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  In this case, the RO has been 
unable to locate documents which may contain evidence 
pertinent to the case.  Despite repeated attempts, no service 
records could be found relating to the traffic accident that 
the veteran states he was involved in during service.  VA is 
required to "discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim."  38 C.F.R. 3.159(d).  When VA 
is unable to obtain relevant records VA will inform the 
veteran of that fact.  See 38 U.S.C.A. 5103(b)(2), (3); 38 
C.F.R. 3.159(e).  A letter was sent to the veteran in August 
2005 notifying him that VA could not locate these relevant 
records and asking him to provide any evidence he had.  Thus, 
VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, as there is no evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006); see also Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The veteran's service entrance examination in June 1968 shows 
that he had broken vertebrae two years prior to enlistment.  
Examination of the spine revealed a normal curve and 
alignment, no tenderness, no muscle spasm, and full range of 
motion.  A clinical note in November 1969, reported a history 
of occipital neck pain and muscle spasm.  Minimal tenderness 
of the trapezius was found without evidence of neurological 
or orthopedic problem.  The remaining service medical records 
are negative for any complaints or findings regarding his 
spine.  His February 1971 separation examination found no 
abnormalities of the spine.  Accordingly, there is no 
evidence that the veteran's preexisting back disorder was 
aggravated by his military service.   

Subsequent to service discharge, private medical records 
indicate complaints of back pain in May 1997, October 1999, 
and February 2000.  Private x-rays in November 1999 showed a 
slight narrowing of the L5-S1 that "may be developmental or 
acquired."  VA medical records show complaints of back pain 
in an August 2004 pain assessment examination and further 
complaints during outpatient treatment in December 2004 and 
January 2005.

The medical records from B. H., M.D. indicate a diagnosis of 
lumbosacral sprain and lumbago in October 1999 and chronic 
back pain in February 2000.  In a letter written in February 
2000 Dr. H. stated that, "[the veteran] was involved in a 
fairly serious jeep accident while in the service and has had 
intermittent back pain off [and] on. . . . It is my thought 
that this certainly could be a long-term sequela from his 
previous accident."

Subsequent to service discharge, the medical records show 
intermittent back pain.  However, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Additionally, although Dr. 
H.'s statement that the veteran's back complaints could be 
related to the in-service motor vehicle accident, this 
opinion is too speculative to provide the necessary medical 
nexus between an incident in service and any current back 
disorder.  Bloom v. West, 12 Vet. App. 185, 186-87 (1999).

The veteran states that he was involved in a motor vehicle 
accident that occurred in Germany in 1970.  The veteran 
further contends that he was taken to a local German hospital 
by a German ambulance and treated there for two hours before 
being released.  Additionally, in a statement received in 
June 2002, a fellow serviceman states that, "I vaguely 
remember [the veteran] coming back one evening and telling 
about a Jeep accident but I do not remember any dates or 
time."  In a statement received from the veteran's wife in 
June 2002 she states that, "[the veteran] has stated he was 
in [an] accident while in Germany while in the Army."  

However, the objective evidence of record contemporaneous 
with the veteran's military service does not support the 
veteran's assertions that he injured his back in service, as 
the result of a jeep injury or otherwise.  There is no 
indication in the service medical records that the veteran 
ever received treatment for a back disorder or injury while 
in service.  All of the evidence of record pertaining to the 
traffic accident in 1970 has originated from the veteran's 
own statements and from his statements to others.  The 
veteran's statements and his statements to others are 
competent to establish the occurrence of an incident in 
service.  However, these statements are not competent 
evidence, to establish that his preexisting back injury was 
aggravated by military service or the etiology of his current 
complaints.  While the evidence shows that the veteran was 
employed as an emergency medical technician, there is no 
indication that he has a background in orthopedics.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician or shown to have specialized 
knowledge in the field of orthopedics, the veteran is not 
competent to make a determination that his preexisting back 
disorder was aggravated by his military service or that his 
current back disorder is the result of an accident over three 
decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In sum, there is no competent medical evidence that the 
veteran's preexisting back disorder was aggravated by his 
military service or that any current back complaints are 
related to his military service or to any incident therein.  
Accordingly, service connection for a back disorder is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


